DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,100,319 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent is directly related to guiding optical character recognition based on object detection and image classification models (col. 1 lines 11-12).
Application No. 17/364,343
U.S. Patent No. 11,100,319 B2
1. A computer implemented method for optical character recognition, comprising: receiving an image displaying one or more labels; detecting the one or more labels by providing the image as input to one or more object detection models, wherein an object detection model is configured to identify a label of a label type in an input image; for each detected label in the received image: determining a text of the detected label using optical character recognition; accessing expected phrase types for phrases of a label type of the detected label; analyzing the text based on the expected phrase type to identify discrepancies in the text; responsive to identifying a discrepancy in a text of a label, sending a recommendation for improving the image. 
1. A computer implemented method for performing optical character recognition comprising: receiving an image displaying a portion of an object, the image displaying one or more labels of the object; accessing an image classification model configured to receive an input image displaying a portion of an object and determine an object type of the object, the object type associated with one or more label types; determining an object type of the object of the received image using the image classification model; accessing one or more object detection models for the determined object type, each object detection model configured to receive an image as input and identify a label of a label type associated with the object type; for each accessed object detection model, providing the received image as input to the object detection model to detect a label of a label type in the received image; for each detected label of a label type in the received image: determining a text of the detected label using optical character recognition; accessing expected phrase types for phrases of the label type; and analyzing the text based on the expected phrase type to identify discrepancies in the text; and responsive to identifying a discrepancy in a text of a label, sending a recommendation for improving an accuracy of the text of the label determined using optical character recognition.
9. A computer readable non-transitory storage medium storing instructions that when executed by a computer processor, cause the computer processor to perform steps comprising: receiving an image displaying one or more labels; detecting the one or more labels by providing the image as input to one or more object detection models, wherein an object detection model is configured to identify a label of a label type in an input image; for each detected label in the received image: determining a text of the detected label using optical character recognition; accessing expected phrase types for phrases of a label type of the detected label; analyzing the text based on the expected phrase type to identify discrepancies in the text; responsive to identifying a discrepancy in a text of a label, sending a recommendation for improving the image. 
9. A computer readable non-transitory storage medium storing instructions for: receiving an image displaying a portion of an object, the image displaying one or more labels of the object; accessing an image classification model configured to receive an input image displaying a portion of an object and determine an object type of the object, the object type associated with one or more label types; determining an object type of the object of the received image using the image classification model; accessing one or more object detection models for the determined object type, each object detection model configured to receive an image as input and identify a label of a label type associated with the object type; for each accessed object detection model, providing the received image as input to the object detection model to detect a label of a label type in the received image; for each detected label of a label type in the received image: determining a text of the detected label using optical character recognition; accessing expected phrase types for phrases of the label type; and analyzing the text based on the expected phrase type to identify discrepancies in the text; and responsive to identifying a discrepancy in a text of a label, sending a recommendation for improving an accuracy of the text of the label determined using optical character recognition.
17. A computer system comprising: a computer processor; and a computer readable non-transitory storage medium storing instructions that when executed by the computer processor, cause the computer processor to perform steps comprising: receiving an image displaying one or more labels; detecting the one or more labels by providing the image as input to one or more object detection models, wherein an object detection model is configured to identify a label of a label type in an input image; for each detected label in the received image: determining a text of the detected label using optical character recognition; accessing expected phrase types for phrases of a label type of the detected label; analyzing the text based on the expected phrase type to identify discrepancies in the text; responsive to identifying a discrepancy in a text of a label, sending a recommendation for improving the image. 
17. A computer-implemented system comprising: a computer processor; and a computer readable non-transitory storage medium storing instructions thereon, the instructions when executed by a processor cause the processor to perform the steps of: receiving an image displaying a portion of an object, the image displaying one or more labels of the object; accessing an image classification model configured to receive an input image displaying a portion of an object and determine an object type of the object, the object type associated with one or more label types; determining an object type of the object of the received image using the image classification model; accessing one or more object detection models for the determined object type, each object detection model configured to receive an image as input and identify a label of a label type associated with the object type; for each accessed object detection model, providing the received image as input to the object detection model to detect a label of a label type in the received image; for each detected label of a label type in the received image: determining a text of the detected label using optical character recognition; accessing expected phrase types for phrases of the label type; and analyzing the text based on the expected phrase type to identify discrepancies in the text; and responsive to identifying a discrepancy in a text of a label, sending a recommendation for improving an accuracy of the text of the label determined using optical character recognition.


Claims 2-8, 10-16, 18-20 correspond with claims 2-8, 10-16, 18-20 of the issued patent and therefore are rejected under nonstatutory double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649